Citation Nr: 1746783	
Decision Date: 10/19/17    Archive Date: 10/31/17

DOCKET NO. 12-07 165	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to an initial compensable rating for service-connected bilateral hearing loss, to include on an extraschedular basis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Cryan, Counsel






INTRODUCTION

The Veteran served on active duty from June 1980 to September 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky. 

In a December 2014 decision, the Board denied the Veteran's claim for an initial compensable rating for bilateral hearing loss. The Veteran appealed the December 2014 Board decision to the United States Court of Appeals for Veterans Claims (Court). In June 2016, the Court issued a Memorandum Decision and vacated the December 2014 Board decision. 

The Board remanded the claim for additional development in December 2016. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016). 38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. Prior to January 23, 2017, the Veteran's hearing loss was manifested by no worse than level II hearing in the right ear and level V hearing in the left ear.

2. Since January 23, 2017, the Veteran's hearing loss was manifested by no worse than level IV hearing in the right ear and level VII hearing in the left ear. 


CONCLUSIONS OF LAW

1. Prior to January 23, 2017, criteria for an initial compensable rating for bilateral hearing loss have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 (2016).

2. Since January 23, 2017, criteria for a rating of 20 percent for bilateral hearing loss have been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants. See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). In this case, required notice was provided. Additionally, neither the Veteran nor his representative has either alleged or demonstrated any prejudice with regard to the content or timing of VA's notices or other development. See Shinseki v. Sanders, 129 U.S. 1696 (2009). Thus, adjudication of his claim at this time is warranted. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran. See Bernard v. Brown, 4 Vet. App. 384 (1993). All available service treatment records, VA treatment records, and private treatment records have been obtained. 

The Veteran was also provided with several VA examinations (the reports of which have been associated with the electronic record). The examiners had access to the Veteran's electronic record and reported a full and accurate knowledge of his disability and contentions, and grounded the findings on objective testing and the evidence of record. See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). Additionally, the examiner at the 2011 VA examination found that the Veteran's bilateral hearing loss impacted his occupational activities in that he has hearing difficulty and his hearing loss had no effect on his daily activities. The May 2017 VA clinician indicated that someone with the Veteran's degree of hearing loss would have difficulty hearing in an environment with background noise present. The examiner stated that someone with the Veteran's degree of hearing loss would be expected to effectively communicate when in a quiet room, one on one and with little distraction. The examiner concluded that the Veteran's degree of hearing loss does not make someone physically unable to obtain employment. As such, it is clear that the examiners addressed the functional effects caused by the Veteran's bilateral hearing loss disability. See Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007). 

Moreover, neither the Veteran nor his representative has objected to the adequacy of any of the examinations conducted during this appeal. See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011). Additionally, there has been no allegation that the Veteran's service-connected disability has worsened since the most recent VA examination. See Palczewski v. Nicholson, 21 Vet. App. 174  (2007) (explaining that the requirement of a "contemporaneous" examination does not require a new examination based upon the mere passage of time). 

In relevant part, the Board remanded the claim to schedule the Veteran for an audiological examination. In May 2017, the Veteran was examined by a VA audiologist. The examiner indicated that the results of audiological testing were not representative of the Veteran's current hearing loss disability. The examiner cited to a January 2017 audiogram to explain his rationale. As such, the AOJ substantially complied with the Board's December 2016 remand directives. See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268 (1998). 

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose. See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

Increased Rating

The Veteran seeks an initial compensable rating for his service-connected bilateral hearing loss disability. After a brief discussion of the laws and regulations governing increased rating claims, the Board will analyze the merits of the claim. 

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity. Separate diagnostic codes identify the various disabilities. 38 U.S.C.A. § 1155; 38 C.F.R., Part 4. Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized. 38 C.F.R. § 4.1. Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work. 38 C.F.R. § 4.2. Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating is to be assigned. 38 C.F.R. § 4.7.

The Board notes that while the regulations require review of the recorded history of a disability by the adjudicator to ensure an accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings. Where an increase in the disability rating is at issue, the present level of the veteran's disability is the primary concern. Francisco v. Brown, 7 Vet. App. 55, 58 (1994). It is also noted that staged ratings are appropriate for an increased rating claim whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings. See Fenderson v. West, 12 Vet. App. 119 (1999). 
 
Ratings for defective hearing range from 0 percent to 100 percent, based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests, together with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies of 1000, 2000, 3000, and 4000 Hertz. To rate the degree of disability from service-connected hearing loss, the rating schedule establishes eleven auditory acuity levels ranging from numeric level I for essentially normal acuity, through numeric level XI for profound deafness. 38 C.F.R. § 4.85, Tables VI and VII, Diagnostic Code 6100.

When the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz ) is 55 decibels or more, Table VI or Table VIa is to be used, whichever results in the higher numeral, to determine the Roman numeral designation for hearing impairment. 38 C.F.R. § 4.86(a). Additionally, when the puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, Table VI or Table VIa is to be used, whichever results in the higher numeral. That numeral will be elevated to the next higher numeral. 38 C.F.R. § 4.86(b).

At a VA audiological examination in June 2011, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
10
20
55
LEFT
5
15
25
80
80

Speech audiometry revealed speech recognition ability of 100 percent in the right ear and of 100 percent in the left ear. The examiner indicated that the Veteran's hearing loss had significant effects on his occupation due to hearing difficulty and no effects on his usual daily activities. 

The Veteran's spouse submitted a statement dated in December 2011 and indicated that the Veteran has to turn the television up to a very high volume to hear what is being said, he does not hear the alarm in the morning, and he has to have complete silence when he is on the telephone. In a February 2012 statement, the Veteran indicated that his hearing loss is significant and puts a strain on his daily activities. 

An audiometric evaluation performed at Taylor Regional ENT in May 2012 revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
35
40
-
60
LEFT
35
40
50
85
95

The Veteran failed to report for a VA audiological examination in August 2013. 

VA outpatient treatment reports include an audiological evaluation dated January 23, 2017, which revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
50
45
55
55
75
LEFT
45
50
60
95
95

At a VA audiological examination in May 2017, the examiner indicated that audiological testing could not be obtained because the Veteran's responses were exaggerated. The examiner noted that the Veteran underwent an audiological evaluation in January 2017 which, when compared to the Veteran's responses at the VA examination, showed a decline of 30 to 40 decibels in each ear. The examiner reported that a reliable hearing test was not obtained at the VA examination but that a review of the Veteran's past hearing tests including the January 2017 audiological evaluation revealed that the Veteran has a moderate to profound sensorineural hearing loss. The examiner indicated that someone with this degree of hearing loss would have difficulty hearing in an environment with background noise present. The examiner stated that someone with this degree of hearing loss would be expected to effectively communicate when in a quiet room, one on one and with little distraction. The examiner concluded that this degree of hearing loss does not make someone physically unable to obtain employment. 

Prior to January 23, 2017

A review of the June 2011 audiometric examination, and using the speech discrimination scores from the audiogram, correlates to level I hearing in the right ear and level I in the left ear. 38 C.F.R. § 4.85, Table VI. Neither the Veteran's right nor left ear qualifies as an exceptional pattern of hearing loss. 38 C.F.R. § 4.86. 

The combination of level I and level I corresponds to a 0 percent disability rating. 38 C.F.R. § 4.85, Table VII. The ratings for disability compensation for hearing loss are determined by the mechanical application of the criteria in Table VI and Table VII. Lendenmann v. Principi, 3 Vet. App. 345 (1992). In the Veteran's case, that results in a 0 percent rating.

A review of the May 2012 audiometric examination correlates to level II hearing in the right ear and level V in the left ear. 38 C.F.R. § 4.85, Table VI. Neither the Veteran's right nor left ear qualifies as an exceptional pattern of hearing loss. 38 C.F.R. § 4.86. 

The combination of level II and level V corresponds to a 0 percent disability rating. 38 C.F.R. § 4.85, Table VII. The ratings for disability compensation for hearing loss are determined by the mechanical application of the criteria in Table VI and Table VII. Lendenmann v. Principi, 3 Vet. App. 345 (1992). In the Veteran's case, that results in a 0 percent rating.

Consequently, based on the results of the examinations of record, the Board concludes that the Veteran's bilateral hearing loss is consistent with no more than a 0 percent rating prior to January 23, 2017.

Since January 23, 2017

A review of the January 2017 audiometric examination correlates to level IV hearing in the right ear and level VI in the left ear. 38 C.F.R. § 4.85, Table VI. Neither the Veteran's right nor left ear qualifies as an exceptional pattern of hearing loss. 38 C.F.R. § 4.86. 

The combination of level IV and level VI corresponds to a 20 percent disability rating. 38 C.F.R. § 4.85, Table VII. The ratings for disability compensation for hearing loss are determined by the mechanical application of the criteria in Table VI and Table VII. Lendenmann v. Principi, 3 Vet. App. 345 (1992). In the Veteran's case, that results in a 20 percent rating.

Consequently, based on the results of the examinations of record, the Board concludes that the Veteran's bilateral hearing loss is consistent with no more than a 20 percent rating since January 23, 2017.

Extraschedular Consideration

The Board has also considered whether a referral for extraschedular rating is warranted. See Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

In Martinak v. Nicholson, 21 Vet. App. 447 (2007), the Court held that, relevant to VA audiological examinations, in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report. The Court's rationale in requiring an examiner to consider the functional effects of a veteran's hearing loss disability involves the potential application of 38 C.F.R. § 3.321(b) in considering whether referral for an extra-schedular rating is warranted. 

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. Only if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology, so is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms." 38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization"); Thun v. Peake, 22 Vet. App 111 (2008). 

In the present case, the Board has considered the complaints of the Veteran having to listen to the television at a high volume, his inability to hear the alarm, difficulty hearing on the telephone with background noise, and difficulty understanding his family members as voiced by the Veteran and his spouse. However, the schedular rating criteria specifically provides for ratings based on all levels of hearing loss, and even considers certain exceptional hearing patterns within the fabric of the schedular rating criteria, and as measured by both audiological testing and speech recognition testing. Speech recognition testing is a schedular rating criterion that recognizes such an inability to understand certain words in conversation. The testing is to be performed without the use of hearing aids. See 38 C.F.R. § 4.85(a). The scores represent a rating made on the worst possible objective measure of performance. The Veteran's complaints concern difficulty hearing. Diminished auditory acuity and speech recognition testing are the foundation of the schedular criteria. 

The decibel loss and speech discrimination ranges designated for each level of hearing impairment in Tables VI and VIA were chosen in relation to clinical findings of the impairment experienced by veterans with certain degrees and types of hearing disability. The regulatory history of 38 C.F.R. §§ 4.85 and 4.86 includes revisions, effective June 10, 1999. See 64 Fed. Reg. 25206 (May 11, 1999). In forming these revisions, VA sought the assistance of the Veterans' Health Administration (VHA) in developing criteria that contemplated situations in which a veteran's hearing loss was of such a type that speech discrimination tests may not reflect the severity of communicative functioning these veterans experienced or that was otherwise an extreme handicap in the presence of any environmental noise, even with the use of hearing aids. VHA had found through clinical studies of veterans with hearing loss that, when certain patterns of impairment are present, a speech discrimination test conducted in a quiet room with amplification of the sounds does not always reflect the extent of impairment experienced in the ordinary environment. The decibel threshold requirements for application of Table VIA were based on the findings and recommendations of VHA. The intended effect of the revision was to fairly and accurately assess the hearing disabilities of veterans as reflected in a real life industrial setting. 59 Fed. Reg. 17,295 (April 12, 1994). 

Here, the schedular evaluation for the Veteran's hearing loss disability is not inadequate. The Veteran's primary complaint is hearing difficulty, as recorded in his VA examination reports and statements of record. However, diminished auditory acuity is the foundation of the schedular rating. The Veteran does not have any symptoms from his service-connected disorder that are unusual or are different from those contemplated by the schedular criteria. Although the 2011 VA examiner noted that the Veteran's hearing loss disability resulted in significant effects on his occupation, this finding is not tantamount to a finding of marked interference with employment. Moreover, the 2017 VA clinician specifically indicated that the Veteran would have difficulty hearing in an environment with background noise present but would be expected to effectively communicate when in a quiet room, one on one and with little distraction. Finally, the clinician indicated that the Veteran's degree of hearing loss would not render him unable to obtain employment. In this case, the Veteran merely disagrees with the assigned evaluations for his level of impairment. The available schedular evaluations for that service-connected disability are adequate. Referral for extraschedular consideration is not warranted. See VAOPGCPREC 6-96. Further inquiry into extraschedular consideration is moot. See Thun, supra.

Finally, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total rating based on individual unemployability (TDIU) due to service-connected disability, either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating. In this case, the Veteran has not argued, and the record does not otherwise reflect, that the disability at issue renders him unemployable. Accordingly, the Board concludes that a claim for a TDIU has not been raised.





	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to an initial compensable rating for service-connected bilateral hearing loss prior to January 23, 2017, to include on an extraschedular basis, is denied.

Entitlement to a 20 percent rating for service-connected bilateral hearing loss on and after January 23, 2017, is granted.




____________________________________________
CAROLINE B. FLEMING
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


